Citation Nr: 1604833	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, although evidence has been associated with the Veteran's claims folder following the most recent adjudication of the Veteran's claim included without a waiver of RO consideration, as the Board is granting the Veteran's claim herein, the Veteran is not prejudiced in adjudication of his claim. 

In light of the medical evidence of record, addressed in detail below, the Board has recharacterized the claim as for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD and depression are related to an in-service stressor described by the Veteran.
CONCLUSION OF LAW

Service connection for PTSD and depression is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

Analysis

The Veteran contends that his current psychiatric disorder to include PTSD and depression, is related to his in-service stressors that occurred during his active service while deployed to Saudi Arabia.  He stated that his stressors include being in fear of enemy fire and witnessing a soldier being killed in a motor vehicle accident.  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
 
Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

As an initial matter, a private psychological treatment report dated November 2015 from R.C., Ph.D. diagnosed PTSD and depression.  Also, the Veteran's VA mental health treatment records reflect diagnosed PTSD and depression.  See, e.g., a VA treatment record dated July 2010.

The Board observes that a VA examiner declined to diagnose the Veteran with PTSD following a psychological examination in August 2010.  Pertinently, however, the examiner did not provide a rationale as to why a diagnosis of PTSD specifically was not warranted.  Moreover, she did not discuss other probative evidence of record to include a statement dated September 2009 by C.D., who was in a relationship with the Veteran and documented his history of sleep impairment, irritability, and domestic violence following his discharge from service.  As such, the Board finds that the VA examination report is inadequate for evaluation purposes with regard to whether the Veteran suffers from PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]. 

The Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.  However, as discussed above, the Veteran contends that his PTSD and depression are related to in-service stressors including being in fear of enemy fire and witnessing a soldier being killed in a motor vehicle accident during service in Saudi Arabia.  With respect witnessing a soldier being killed in a motor vehicle accident, the Board notes that this stressor is not verified in the record.  However, with regard to being under enemy fire, the Board notes that the Veteran's personnel records document service in Saudi Arabia from January 1991 to May 1991.  Further, the personnel records document the Veteran was in receipt of the Army Achievement Medal for, in part, "exemplary conduct, selfless service and superb performance of duty during a period of constant threat from enemy air and ground attacks."  Moreover, the personnel records document the Veteran's service in "imminent danger pay area" in Saudi Arabia.  Based on the foregoing, the Board finds the Veteran's stressor with regard to being in fear of enemy fire to be verified and consistent with the record.  

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed PTSD and depression are at least as likely as not related to his military service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's PTSD in the form of the above-referenced November 2015 letter from R.C., Ph.D.

Specifically, Dr. R.C. opined after examination of the Veteran and consideration of his medical history that his diagnosed PTSD and depression are as likely as not related to his service in Saudi Arabia.  Dr. R.C.'s rationale for his conclusion was based on his finding that the Veteran had a long history, since leaving the military, of irritability, anger, and aggressive outbursts as well as feeling a great deal of shame, guilt, and of being a failure.  He also demonstrated concentration and sleeping problems as well as being easily startled.  Dr. R.C. further noted the Veteran's report that his self-confidence and self-esteem have been greatly impacted and he has depression with a lack of interest in activities he once enjoyed, hopelessness about the future, and tendencies to isolate and difficulties with close relationships.  

The opinion of Dr. R.C. was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the record.  Therefore, the Board finds it to be highly probative on the essentially medical question at issue.

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's PTSD and depression are at least as likely as not related to his military service.  Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's PTSD and depression are not related to his military service.    Accordingly, the element of nexus, and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for PTSD and depression.  The benefit sought on appeal is therefore granted.  

With regard to the Veteran's diagnosed anxiety by the August 2010 VA examiner, the Board has already granted service connection for an anxiety disorder herein, namely, PTSD; therefore, discussion of his other diagnosed anxiety disorder is moot.


ORDER

Entitlement to service connection for PTSD and for depression is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


